Case 1:21-cv-00858-APM Document 16-4 Filed 07/08/21 Page 1 of 42




              APPENDIX B
         LEGISLATIVE HISTORY
      Case 1:21-cv-00858-APM Document 16-4 Filed 07/08/21 Page 2 of 42




                           Index of Legislative History Sources

Source:                                                           Page:

Cong. Globe, 37th Cong., 1st Sess. 277 (July 26, 1861)            2

Cong. Globe, 42d Cong., 1st Sess. 236 (Mar. 23, 1871)             4

Cong. Globe, 42d Cong., 1st Sess. 244 (Mar. 23, 1871)             6

Cong. Globe, 42d Cong., 1st Sess. 245 (Mar. 23, 1871)             7

Cong. Globe, 42d Cong., 1st Sess. 246 (Mar. 23, 1871)             8

Cong. Globe, 42d Cong., 1st Sess. 247 (Mar. 23, 1871)             9

Cong. Globe, 42d Cong., 1st Sess. 248 (Mar. 23, 1871)             10

Cong. Globe, 42d Cong., 1st Sess. 320 (Mar. 28, 1871)             12

Cong. Globe, 42d Cong., 1st Sess. 321 (Mar. 28, 1871)             13

Cong. Globe, 42d Cong., 1st Sess. 369 (Mar. 31, 1871)             15

Cong. Globe, 42d Cong., 1st Sess. 374 (Mar. 31, 1871)             16

Cong. Globe, 42d Cong., 1st Sess. 389 (Apr. 1, 1871)              17

Cong. Globe, 42d Cong., 1st Sess. 395 (Apr. 1, 1871)              18

Cong. Globe, 42d Cong., 1st Sess. 412 (Apr. 3, 1871)              20

Cong. Globe, 42d Cong., 1st Sess. 420 (Apr. 3, 1871)              21

Cong. Globe, 42d Cong., 1st Sess. 428 (Apr. 3, 1871)              22

Cong. Globe, 42d Cong., 1st Sess. 436 (Apr. 4, 1871)              23

Cong. Globe, 42d Cong., 1st Sess. 439 (Apr. 4, 1871)              24

Cong. Globe, 42d Cong., 1st Sess. 442 (Apr. 4, 1871)              25

Cong. Globe, 42d Cong., 1st Sess. 478 (Apr. 5, 1871)              26

Cong. Globe, 42d Cong., 1st Sess. 479 (Apr. 5, 1871)              27




                                             ii
      Case 1:21-cv-00858-APM Document 16-4 Filed 07/08/21 Page 3 of 42




Cong. Globe, 42d Cong., 1st Sess. 484 (Apr. 5, 1871)    28

Cong. Globe, 42d Cong., 1st Sess. 486 (Apr. 5, 1871)    29

Cong. Globe, 42d Cong., 1st Sess. 580 (Apr. 11, 1871)   31

Cong. Globe, 42d Cong., 1st Sess. 652 (Apr. 13, 1871)   33

Cong. Globe, 42d Cong., 1st Sess. 694 (Apr. 14, 1871)   34

Cong. Globe, 42d Cong., 1st Sess. 750 (Apr. 18, 1871)   36

Cong. Globe, 42d Cong., 1st Sess. 751 (Apr. 18, 1871)   37

Cong. Globe, 42d Cong., 1st Sess. 754 (Apr. 18, 1871)   38

Cong. Globe, 42d Cong., 1st Sess. 820 (Apr. 19, 1871)   39




                                             iii
Case 1:21-cv-00858-APM Document 16-4 Filed 07/08/21 Page 4 of 42




                               1
Case 1:21-cv-00858-APM Document 16-4 Filed 07/08/21 Page 5 of 42




                               2
Case 1:21-cv-00858-APM Document 16-4 Filed 07/08/21 Page 6 of 42




                               3
Case 1:21-cv-00858-APM Document 16-4 Filed 07/08/21 Page 7 of 42




                               4
Case 1:21-cv-00858-APM Document 16-4 Filed 07/08/21 Page 8 of 42




                               5
Case 1:21-cv-00858-APM Document 16-4 Filed 07/08/21 Page 9 of 42




                               6
Case 1:21-cv-00858-APM Document 16-4 Filed 07/08/21 Page 10 of 42




                                7
Case 1:21-cv-00858-APM Document 16-4 Filed 07/08/21 Page 11 of 42




                                8
Case 1:21-cv-00858-APM Document 16-4 Filed 07/08/21 Page 12 of 42




                                9
Case 1:21-cv-00858-APM Document 16-4 Filed 07/08/21 Page 13 of 42




                               10
Case 1:21-cv-00858-APM Document 16-4 Filed 07/08/21 Page 14 of 42




                               11
Case 1:21-cv-00858-APM Document 16-4 Filed 07/08/21 Page 15 of 42




                               12
Case 1:21-cv-00858-APM Document 16-4 Filed 07/08/21 Page 16 of 42




                               13
Case 1:21-cv-00858-APM Document 16-4 Filed 07/08/21 Page 17 of 42




                               14
Case 1:21-cv-00858-APM Document 16-4 Filed 07/08/21 Page 18 of 42




                               15
Case 1:21-cv-00858-APM Document 16-4 Filed 07/08/21 Page 19 of 42




                               16
Case 1:21-cv-00858-APM Document 16-4 Filed 07/08/21 Page 20 of 42




                               17
Case 1:21-cv-00858-APM Document 16-4 Filed 07/08/21 Page 21 of 42




                               18
Case 1:21-cv-00858-APM Document 16-4 Filed 07/08/21 Page 22 of 42




                               19
Case 1:21-cv-00858-APM Document 16-4 Filed 07/08/21 Page 23 of 42




                               20
Case 1:21-cv-00858-APM Document 16-4 Filed 07/08/21 Page 24 of 42




                               21
Case 1:21-cv-00858-APM Document 16-4 Filed 07/08/21 Page 25 of 42




                               22
Case 1:21-cv-00858-APM Document 16-4 Filed 07/08/21 Page 26 of 42




                               23
Case 1:21-cv-00858-APM Document 16-4 Filed 07/08/21 Page 27 of 42




                               24
Case 1:21-cv-00858-APM Document 16-4 Filed 07/08/21 Page 28 of 42




                               25
Case 1:21-cv-00858-APM Document 16-4 Filed 07/08/21 Page 29 of 42




                               26
Case 1:21-cv-00858-APM Document 16-4 Filed 07/08/21 Page 30 of 42




                               27
Case 1:21-cv-00858-APM Document 16-4 Filed 07/08/21 Page 31 of 42




                               28
Case 1:21-cv-00858-APM Document 16-4 Filed 07/08/21 Page 32 of 42




                               29
Case 1:21-cv-00858-APM Document 16-4 Filed 07/08/21 Page 33 of 42




                               30
Case 1:21-cv-00858-APM Document 16-4 Filed 07/08/21 Page 34 of 42




                               31
Case 1:21-cv-00858-APM Document 16-4 Filed 07/08/21 Page 35 of 42




                               32
Case 1:21-cv-00858-APM Document 16-4 Filed 07/08/21 Page 36 of 42




                               33
Case 1:21-cv-00858-APM Document 16-4 Filed 07/08/21 Page 37 of 42




                               34
Case 1:21-cv-00858-APM Document 16-4 Filed 07/08/21 Page 38 of 42




                               35
Case 1:21-cv-00858-APM Document 16-4 Filed 07/08/21 Page 39 of 42




                               36
Case 1:21-cv-00858-APM Document 16-4 Filed 07/08/21 Page 40 of 42




                               37
Case 1:21-cv-00858-APM Document 16-4 Filed 07/08/21 Page 41 of 42




                               38
Case 1:21-cv-00858-APM Document 16-4 Filed 07/08/21 Page 42 of 42




                               39
